Title: To Benjamin Franklin from Thomas Digges, 28 April 1780
From: Digges, Thomas
To: Franklin, Benjamin


Lond. 28 april 1780
We have at length got some accots from Clinton. A packet which left N York the 30th Mar is and. There are no official dispatches from Clinton himself, but it appears from what I can gather at all quarters, His fleet after much buffiting about & the loss of four or five transports, got to Tybee the beginning of Feby. there took in one Regt, Refreshments &ca & got to the Bar of Chs Town about the 10th or 11th. Mar. The Russell man of war & a packet left the army & fleet there the 12 or 13th, when they had chiefly landed all the troops & took post on James’s Island, but at some distance from the Town. One part of the army was at Stono ferry, but they had not taken or attempted to possess any posts or forts of the Americans— By accots from the quarter of ministry I am informd Lincolns army was between 5 & 6,000 well posted without the Town, that the neck of Land had been seperated by a Ditch from the Town, & that in it there were cross canals cut so as to prevent fire & to form barriers. When Clinton saild from N Y he had but 7,500 men upon paper, so that after his losses, & the Storm it is not likely he can act with more than 5,000 men effectives. I think from the feeble flat manner the whole story is told with in the New York papers, and as it is represented here, that this force is not equal to the reduction of Chs Town. One ship of the line & some transports are said to be lost on the Bar; If so he has but one other of the line & abot. 5 frigates to act against the forts Sullivan & James; There were five or six Amn & french Frigates within the port, & if Fort Sullivan is as Strong as it was in 1776 surely with the additional aid of the ships they may be able to give the English men of war a second dressing. There are many particulars in the papers wch I shall refer You to because they will reach you as soon as this Letter can.
The House of Commons of Ireland, has on the two late important national questions producd a majority in favour of the Court of 39, but it appears directly contrary to the wishes of a great majority of the People— The members of that House have been manifestly touchd by English Cash & they have proved themselves as corrupt as ours in this Country. The affairs of Ireland do not seem to rest upon the hinge of a Parliy [Parliamentary] vote, for the people seem quite ripe to right themselves. Both in that quarter & this every person seems heartily sick of the American War & cordially wish it was given up— The State of that war will be enterd into on tuesday next, when Genl Conway is to move the House about it, & intends as I learn to go into the non expediency of it & to make some proposals of getting accomodation with Ama. They are too secret for me to get at the terms on which such motion is to be founded or what lengths He means to go in his proposals for accomodation, but some say it is on the old score the preliminary to be a truce for a certain time. D H—— and the Genl. tho they do not frequently commune have I believe had some conversations about it, but I am not very sanguine as to expectations of good to arise therefrom.
I have not had any information that Capn. C—— is again taken & hope it is not true. Capt. M——y after making his escape, has been taken & reconfind. No news about the Cartel & little appearances of her again getting afloat. The Cartel to B—— which was seizd is likely to be paid for, but there is not the leas stir or hope about the release of the equal number of Amns. for those 130 wch came over in the two vessels from Boston. D H—— and Mr E——d B——n often express an inclination to hear from You, the Latter about the meddals. Pray what is to be done further about the meddal I wrote to you upon. For since the forwarding Mr. B——k’s letter to you I have not had a line from you about it, nor do I know if the letter got safe, tho I think it was by Cap C——z——u that I sent it.
I am with great Esteem Yours
Wm. S C
 
Addressed: Monsieur Monr. B. F— / Passy
Endorsed: April 28. 80
